Cased 1-9-41c00886-09RR DBcamenhi09Is ik iOZ220 Pagel afi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee eee ee ee ee ee ee ee eee ee eee xX
UNITED STATES OF AMERICA,
y No. 19 Cr, 850 (ISR)
PARKER H. PETIT and * ORDER FOR ADMISSION
WILLIAM TAYLOR, . PRO HAC VICE
Defendants.
me mmm mmm mmm em ee x

The motion of Kathleen Marini for admission to practice pro hac vice in the above-
captioned action is granted.

Applicant has declared that Applicant is a member in good standing of the bar of the

Commonwealth of Massachusetts and that Applicant's contact information is as follows:

Quinn Emanuel Urquhart & Sullivan, LLP
111 Huntington Ave, Suite 520

Boston, MA 02199

Tel: (617) 712-7100

Fax: (617) 712-7200

Email: kathleenmarini@quinnemanuel.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel
for Defendant William Taylor in the above-captioned action,

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the
above-captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: £4/23/ , 2020 WN REL

Horl6rable Judge JefS. Rakoff
United States District Judge

 
